48(



    OFFICE    OFTHE    ATTORNEY       GENERALOFTEXAS
                            AUSTIN




HomormeasorgeE.mheQp5rd
thmptxoller   of FubUo    A.acotmts
Austbn, m3xau


DerrUr.sheppard:




             We ham your r                     egal    opioion   as
tollowsl                          e%.+y
                             <




                                           lost In the
                                           the Dallas &l-
                                         ct or w'asIeut
                                       allar3 3.ndepend6nt
                                     er it had been FB-
                                     1oet from the n&s-




                   "The iIall.ae Independent   School, Ms-
             trim   ofaus   that it being a political
             uubdiyiaion   OP the state it le not cc
             qu3md   to gzlve bond.    I will thmtc you
             to advise thie department     whet&or   the
                                                              481
lionomblo   George     ii. sheppwd   - Pago 2




            Comptxolle~   is autharieed  to issue
            duplicate   nrrant  without the School
            District   filing its a.Hidavit  znd
            bard, as required by Artkla     4336,
            V. A. C. S.

                  *If you hold in your opinion
            that the po1itiW.l      eubdiYision    is
            Mt   required   to give borvl for tb0
            isamnce    of a dupllaate     warrant,
            then,waat     0~ldenco,or     al&~,
            would be required      of th0 disfrtct
            before this departaentoouldism0
            tho duplioato     warranttm

             The pertknfmt pat of Artlclo 43811 of our no-
vised   civil stetutes is as followsr

                     *TheComptroller,     when satis-
            fisd that any origln01 warrant
            drawnupon      tha Stata Traaeurerhas
            been lost or d0stroyed,        or Ben
            any oertitXcat0      or 0tho.r mi.dence
            Op Indebtedness      apprvved by the
            audlt~      board of the State has
            been lost, IS Ruthoclsed         to issue
            a dllglioalm wzu-ramt In lieu of the
            orIgInal warrant or a duplicate          or
            0 copy of such aertifzlcate, or other
            OvlLdeme of kndebtsdneee         In lieu of
            euoh orl&nal~ but no suab dupldmte
            warrant,    Or other crridame of incWate&-
            MOB,    &all    issue until the applieenf
            has Piled with the Coz~tr~llC~ his
             affidavit,    stating t&at he is the
             tru0 owner of ouab instrumnt,          and
             that tho scam is In fact loat or des-
             troyed, and s.hdLl also filo with the
             Coxptrolle~    his bon& in double the
             amount of the olatx with two or more
             good and supffciant       mrotlee,    payable
             to the GoYernor,      to be approved by
             the Comptroller,      nrkd eoEd.itimmd    that
             the appllcsnt wQ.1 hold t&a State berm-
             10~5 and return to t?ae Cotnptcoller, np-
             on &sand     being mde     theeofori   such
                                                                      482

gonor~30 George U. Sheppard - page 3




           dupliostos   or oogdBs, or the anPunt of
           mmxy   zLam3d themln,   tog&her  with a22
           costs that may accrus sgxl.nst the Stats
           on colleating   the 6aco. * * iP

            This statute is plain and una&iguaas.       It es-
presaly  forblds the issU&lICe Of a dllfliG8t0  warrant   un-
less the opplicaut    aaball also file with the Comptroller
hlsboudiudouble       the aamuut aC the cla2uwithtwo      or
mm    good and sufficient    sureties, pfqsble to the Gwernor,
to be approved by the Coxuptroller, aud oonditiemd       that
the applicant will hold tho State harmless abl return to
the Goxqtrollor,   upon domand being made therefor,     such
&upll.cates or oopfes, or the amount of money nsmsd there-
in, tog;ether with all oosts that may acoruo against ths
State on oollwting     the ~aane.~

              The utatute is general aud applies to all payees
of State warrants who, by reason of loss or destruction         of
the warrant,     see& to hava a duplioato issued.     Ito exue tlon
whibtwer     is nade and none is to bo read into ths statu E 8 un-
less such an exsept2on      is one aompelled by 6081~ other stat-
ute or superved.ng     public polioy.    Ho such extra-omUuury
situation     as thds 28 presronted by your letter.

          The gencmal rule of statutory    oonstruotioqpre-
scribed by statute itself, Is that 011 statutes are to be
liberally ooxuita'ued rith a Yisw to effect their objects
and to pros&s   justice.   (SW.  Civ. Stat. Art. 20, Snb. 8).

            While the Btato as swereign     is paysmuter    to Its
goverumntally    supported  psrsorks, boards anal inetrumntal-
ities whatsower,    neYertheXess,   a strict inif~idual accouut-
3.q is kept wlth oash of such officers, boards, or beuefl-
oiaries of State funds, and Sto appro&ation          of the wblio
iknds from ths treasury are ooustitutionally        eontrollod.

           2!bere is no fuet renson, themfore,         Par holdLug
that it political    subdivision,    as owner of a lost or des-
troysd State uauraut is not within the requim%u%nt            of
drtic1c 4305.     On  tha  coutrsry,   there is  evwy   sound
reason for holding     that they are withb      thf$ statute.
llonorable   Georgi   Ii. Sheppard    - page 4




             *%a   repeoents     the aonsidsred     op&fon   of
t&is   departaant,   and you    are aeeordingly     so adtised.




                  APPE;VE;MAY        9, 1940

                  iiizA4A.w
                  ATTORNEY     GENERAL   OF TEXAS